Citation Nr: 0029520	
Decision Date: 11/09/00    Archive Date: 11/16/00	

DOCKET NO.  95-36 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral vascular disease (vascular problems) of both feet,

2.  Entitlement to an evaluation in excess of 20 percent for 
the postoperative hallux valgus of the right great toe with 
metatarsalgia.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1949 to March 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Phoenix, Arizona.

In a rating decision of October 1983, the Regional Office 
(RO) denied entitlement to service connection for vascular 
problems of both feet.  The veteran voiced no disagreement 
with that decision, which has now become final.  Since the 
time of the October 1983 rating decision denying entitlement 
to service connection for vascular problems of both feet, the 
veteran has submitted additional evidence in an attempt to 
reopen his claim.  The RO found that such evidence was 
neither new nor material, and a current appeal ensued.

In correspondence of February 2000, the veteran stated that 
he wished to withdraw from consideration the issues of 
entitlement to increased evaluations for degenerative changes 
of the left foot and the residuals of right leg laceration 
and skin grafting, as well as a total disability rating based 
on individual unemployability, and a temporary total 
evaluation pursuant to the provisions of 38 C.F.R. § 4.30 
(1999).  Accordingly those issues, which were formerly on 
appeal, are no longer before the Board.





FINDINGS OF FACT

1.  In a rating decision of October 1983, the RO denied 
entitlement to service connection for vascular problems of 
both feet.

2.  Evidence submitted since the time of the RO's October 
1983 decision denying entitlement to service connection for 
vascular problems of both feet is duplicative and/or 
cumulative, and of insufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

3.  The veteran's service-connected postoperative hallux 
valgus of the right great toe with metatarsalgia of the right 
foot is currently representative of no more than a moderately 
severe foot injury.

CONCLUSIONS OF LAW

1.  The decision of the RO in October 1983 denying the 
veteran's claim for service connection for vascular problems 
of both feet is final.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 
1991 & Supp. 2000).

2.  Evidence received since the RO denied entitlement to 
service connection for vascular problems of both feet in 
October 1983 is neither new nor material, and, as such, 
insufficient to reopen the veteran's previously denied claim.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156(a) (1999).

3.  An evaluation in excess of 20 percent for the service-
connected postoperative hallux valgus of the right great toe 
with metatarsalgia of the right foot is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 
4, Code 5284 (1999). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of peripheral 
vascular disease (i.e., vascular problems) of both feet.  At 
the time of a service separation examination in March 1955, 
the veteran 's vascular system was within normal limits, and 
no pertinent diagnosis was noted.

In a rating decision of October 1983, the RO denied 
entitlement to service connection for vascular problems of 
both feet, essentially on the basis that the veteran's 
vascular foot problems were not due to service or to any 
service-connected disability.

In a VA podiatry clinic outpatient treatment record dated in 
January 1984, it was noted that the veteran had been 
experiencing chronic swelling of his right foot and leg for 
which he had been given a 6-inch Ace bandage.  It was 
recommended at the time that the veteran be given peripheral 
vasodilator therapy, as well as reduce his intake of coffee.

During the course of VA outpatient treatment in May 1985, it 
was noted that the veteran had a good dorsalis pedis pulse in 
his right foot, though he did not have "large veins" in his 
right leg.  

In mid-August 1987, a VA fee-basis neurologic examination was 
accomplished.  At the time of examination, it was noted that 
the veteran had suffered from "cold feet," though "various 
studies for vascular insufficiency...were always negative."  
Physical examination revealed a bluish discoloration of the 
veteran's right foot, which was "very cool," but with good 
pulses in the feet and legs.

On subsequent VA fee-basis neurologic examination in mid-July 
1988, it was once again noted that the veteran had been 
suffering from "cold feet," though evaluation for vascular 
insufficiency had always been negative.  Physical examination 
revealed excellent strength in both of the veteran's lower 
extremities, though there was a "bluish discoloration" of the 
veteran's right foot, as well as some swelling in the distal 
tibial region.  There was a glassy appearance of the digits 
of the veteran's right foot, though both of the dorsal pedal 
pulses were intact.

At the time of a VA rehabilitative medicine consultation in 
May 1989, it was noted that the veteran had been experiencing 
"difficulty" as far as peripheral vascular system in his 
lower extremities was concerned.  

In March 1991, the veteran was admitted to a VA medical 
facility for suspected arterial insufficiency of both lower 
extremities.  A physical examination at the time of admission 
revealed the presence of cyanotic distal segments of the toes 
of both of the veteran's feet, as well as some tenderness to 
touch.  At the time of evaluation, neither pedal nor 
popliteal pulses were present.  The clinical assessment was 
arterial insufficiency of both lower extremities.

During the period from early March to mid-April 1991, the 
veteran was once again hospitalized at a VA medical facility.  
Physical examination of the veteran's extremities conducted 
at the time of admission was significant for dependent rubor 
of the left great toe, which was cyanotic.  Upper extremity 
pulses were 2/2 with femoral pulses of 1/2, and distal pulses 
which were "dopplerable."  On the veteran's right lower 
extremity, the left posterior tibial was dopplerable, 
however, the left anterior tibial was not.  The right ankle 
brachial index was 72/130, with a left ankle brachial index 
of 68/130.  During hospitalization, the veteran underwent 
angiogram, which showed occlusion of the right superficial 
femoral artery and an 80 percent stenosis of the common 
tibial peroneal trunk.  The left lower extremity showed left 
superficial femoral artery occlusion, as well as occlusion of 
the left anterior tibial artery.  The pertinent diagnosis 
noted was peripheral vascular disease.

At the time of a period of VA hospitalization in mid-April 
1991, there was evidence of some slight edema of the 
veteran's left leg and foot.  The pertinent diagnosis noted 
was peripheral vascular disease, status post left 
femoropopliteal bypass graft surgery.

VA inpatient and outpatient treatment records covering the 
period from July 1992 to February 1995 showed treatment 
during that time for among other things, peripheral vascular 
disease.

In late November 1995, a VA examination of the veteran's feet 
was accomplished.  At the time of examination, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  Further noted was that the veteran had been 
experiencing certain "circulatory problems" in his lower 
extremities.  At the time of examination, the veteran 
complained of a "diffuse pain" in both feet, which he 
described as a "hot sensation, like a blowtorch."  According 
to the veteran, his symptoms were essentially the same in 
both feet.  The veteran's right foot displayed a diffuse 
tenderness throughout the foot and ankle.  All of the toes of 
the right foot appeared somewhat hyperemic, though the 
temperature was essentially normal to palpation.  The tips of 
all the toes of the veteran's left foot were "dusky," and the 
foot was diffusely cool to palpation.  At the time of 
evaluation, pedal edema was present bilaterally.  
Additionally noted was that no dorsalis pedis or posterior 
tibial pulses cold be palpated on either side.

A VA examination of the veteran's skin, conducted in 
conjunction with the aforementioned examination in November 
1995, showed the presence of warmth in the veteran's right 
foot, with an identifiable pedal pulse, but no palpable 
posterior tibial pulse.  At the time of evaluation, there was 
2 plus edema of the veteran's leg.  The clinical impression 
was peripheral arterial disease of the legs; and chronic 
venous insufficiency of the legs, with skin ulceration times 
2.

On VA orthopedic examination in early June 1999, it was noted 
that all 5 volumes of the veteran's claims folder had been 
reviewed.  At the time of examination, it was noted that the 
veteran had undergone 5 surgeries on his right foot, the most 
recent of which occurred 8 years earlier.  Currently, the 
veteran experienced daily pain in his large toe and on the 
bottom of his foot.  The veteran stated that part of his 
large toe was "numb".  He presented in a motorized chair, and 
stated that he "never walked."  According to the veteran, he 
had been in the motorized chair for about 5 years due to his 
legs and feet.  The veteran stated that he had experienced 
symptoms in his left foot approximately for approximately 20 
years, and that his left foot hurt "all the time."

On physical examination, the veteran was unable to stand 
because there were no rales in the examining room.  According 
to the veteran, he was "totally unable to walk."  Examination 
of the veteran's right foot demonstrated fair capillary 
circulation.  The foot felt slightly cool to the touch, and 
there was numbness about the dorsum of the left large toe "to 
pinwheel."  At the time of evaluation, there was noted a 
slight brawny discoloration about the dorsal distal foot.  
There was essentially no motion in the veteran's large toe 
joint, that is, the veteran's toe was essentially in 0 
degrees of extension.  Examination of the veteran's left foot 
showed evidence of a slight bunion, and fair capillary 
circulation.  The foot was slightly cool to the touch, and 
generally tender in all areas to palpation.  Range of motion 
of the toes on flexion and extension was present and only 
slightly diminished, with no tenderness of the metatarsal 
arch area.

In the opinion of the examiner, there was "no likelihood 
whatsoever" that the veteran's peripheral vascular disease 
was the result of his postoperative hallux valgus of the 
right great toe, or of any metatarsalgia that might or might 
not exist, or of his right leg laceration and skin grafting, 
or of degenerative changes of the left foot with any 
metatarsalgia that might or might not exist.  Rather, the 
etiology of the veteran's foot problems was degenerative 
joint disease.  To reiterate, there was "no likelihood 
whatsoever" that the veteran's peripheral vascular disease 
was the result of any other condition of either foot or his 
skin graft area problem.  With the exception of some loss of 
motion of the veteran's right lower toe, which was the result 
of his right foot hallux valgus condition, the veteran showed 
no functional impairment referable to either foot or his skin 
graft area.  In the opinion of the examiner, the veteran's 
peripheral vascular disease developed "in a totally 
independent fashion" from any bunions, moles, or skin grafts.

In mid-June 1999, a VA vascular examination was accomplished.  
At the time of examination, it was noted that the veteran had 
"multiple volume records" for his various orthopedic 
problems.  According to the veteran, his problems began in 
1948 or 1949, at which time he "fell down a ladder," 
sustaining an injury to his right foot.  The veteran 
subsequently underwent surgery, and went back to duty.  
Though his foot bothered him with pain, he did finish 6 years 
of active service.  Subsequent to the veteran's discharge, he 
reportedly experienced "great difficulty walking."  He stated 
that his foot was often painful, with the result that, 
through the 1950's and 60's, he underwent "4 or 5 
operations", but never seemed to get to the point where he 
was able to walk normally.  Reportedly, in 1970, he was seen 
at a VA medical facility, at which time he was told that he 
had very poor circulation in his feet, in addition to his 
orthopedic deformity.  Following the veteran's last operation 
on his right foot in the 1970's, he developed a secondary 
infection, and remained hospitalized for approximately 3 
months, requiring a skin graft.  According to the veteran, 
approximately 10 years earlier, his foot became very 
discolored.  He subsequently underwent bilateral "fem-pop" 
bypasses, and had stents inserted in his femoral arteries.  
At present, the veteran complained that he was unable to walk 
due to the deformity of his leg and "poor circulation."

On physical examination, there were long scars down the 
medial aspect of both of the veteran's legs.  His right foot 
was ankylosed, and the femoral pulses were decreased 
bilaterally.  At the time of the examination, the examiner 
was unable to feel the veteran's dorsalis pedis pulses.  
Examination of the veteran's extremities revealed 1 plus sign 
edema of both the right and left legs.  In the opinion of the 
examiner, the veteran "obviously had very severe peripheral 
vascular disease."  The clinical impression was severe 
peripheral vascular disease, with poor circulation to both 
lower extremities, status post bilateral carotid 
endarterectomy, status post lumbar sympathectomy, and status 
post bilateral fem-pop bypasses.

Analysis

The veteran in this case seeks service connection for 
peripheral vascular disease (i.e., vascular problems) of both 
feet.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000).  However, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that determination, absent disagreement 
by the veteran within one year, is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2000).  Where a claim for entitlement to 
service connection has been previously denied, and that 
decision becomes final, the claim may be reopened and be 
considered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); 38 C38 C.F.R. § 3.156(a) (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is material if it bears directly and 
substantially on the specific matter under consideration and, 
by itself, or in connection with evidence previously 
considered, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 
(1999).  In addition new evidence may be found to be material 
if it provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  Hodge at 1363.  In 
determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

It should be noted that, in addition to service connection on 
a "direct" basis, service connection may be granted on a 
"secondary" basis, for disability which is proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  Finally, where there is 
aggravation of a nonservice-connected condition which is 
proximately due to or the result of a service-connected 
condition, the veteran may be compensated for the degree of 
disability (but only that degree) which is over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).
In the present case, at the time of the prior RO decision in 
October 1983, it was determined that various "vascular 
problems" of the veteran's feet were not due to his active 
service, or to any service-connected disability.  The veteran 
voiced no disagreement with the RO's decision, with the 
result that the October 1983 decision has now become final.

Evidence received since the time of the RO's October 1993 
decision, consisting of numerous VA treatment records and 
examination reports, while "new" in the sense that it was not 
previously of record, is not "material."  More specifically, 
it is yet to be demonstrated that the veteran's current 
peripheral vascular disease (first definitively diagnosed no 
earlier than 1991, fully 36 years following the veteran's 
discharge from service, is in any way the result of any 
incident or incidents of his period of active service.  
Recent VA outpatient treatment records and examination 
reports show only evidence of ongoing peripheral vascular 
disease, with no demonstrated relationship between that 
pathology and the veteran's active service.

The Board acknowledges that, where it to be shown that the 
veteran's peripheral vascular disease was in some way 
"aggravated" by one or more of his other service-connected 
disabilities, a grant of service connection might be in 
order.  However, as of the time of the recent VA orthopedic 
examination in June 1999, it was the opinion of the examiner 
that there was "no likelihood whatsoever" that the veteran's 
peripheral vascular disease was the result of any of his 
other service-connected conditions.  Rather, the veteran's 
peripheral vascular disease developed in a "totally 
independent fashion" from any other service-connected 
disabilities.  The veteran's opinion that his current 
peripheral vascular disease of both feet is in some way 
linked to service does not constitute competent medical 
evidence, inasmuch as there is no evidence he is trained in 
the field of medicine.  See  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); See also Grottveit v. Brown, 5 Vet. App. 591 
(1993).  Accordingly, in the absence of new and material 
evidence sufficient to reopen the veteran's previously denied 
claim, his claim for service connection for peripheral 
vascular disease must be denied.

Turning to the issue of an increased rating for the 
postoperative hallux valgus of the right great toe, with 
accompanying metatarsalgia of the right foot, the Board notes 
that disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by objective clinical findings with the 
criteria set forth in the rating schedule.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  
Moreover, it is the intent of the Schedule for Rating 
Disabilities (Part 4) to recognize painful motion with joint 
or periarticular pathology as productive of disability.  
38 C.F.R. § 4.59 (1999).  This is to say that, even absent a 
definable limitation of motion, where there is functional 
disability due to pain, supported by adequate pathology, 
compensation may be warranted.  38 C.F.R. § 4.40 (1999); See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1.4.2 (1999).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In the present case, on VA examination in November 1995, 
there was some diffuse tenderness throughout the veteran's 
right foot and ankle.  All the toes of the veteran's right 
foot appeared somewhat hyperemic, though their temperature 
was essentially normal to palpation.  At the time of 
evaluation, there was diffuse tenderness under the metatarsal 
heads, as was present throughout the veteran's foot.

On more recent VA orthopedic examination in June 1999, the 
veteran complained of daily pain, present in his large toe, 
and on the bottom of his foot.  The veteran initially stated 
that his large toe was "numb."  Physical examination revealed 
a slight brawny discoloration about the dorsal distal foot, 
with essentially no motion in the veteran's right lower toe 
joint, that toe being essentially "in 0 degrees of 
extension." 

The Board observes that, where the veteran to be evaluated on 
the basis of unilateral hallux valgus, the maximum schedular 
evaluation available would be 10 percent.  This is to say 
that, were the veteran to be suffering from severe unilateral 
hallux valgus, equivalent to the amputation of his right 
great toe, only a 10 percent evaluation would be in order.  
See 38 C.F.R. Part 4, Code 5280 (1999).  Consequently, the 
veteran has been evaluated as for foot injury, with a 20 
percent evaluation currently in effect contemplating the 
presence of a moderately severe injury.  In order to warrant 
an increase, which is to say, 30 percent evaluation, there 
would, of necessity, need to be demonstrated the presence of 
"severe" injury to the veteran's right foot.  38 C.F.R. Part 
4, Code 5284 (1999).  Based on the evidence of record, this 
is clearly not the case.  While it is true that the veteran 
suffers from some disability as a result of his service-
connected hallux valgus and metatarsalgia of the right foot, 
it is similarly clear that a significant portion of the 
veteran's right lower extremity problems are attributable to 
other (at least in part nonservice-connected) disabilities.  
At no time has it been shown that, due solely to the 
veteran's service-connected right hallux valgus with 
metatarsalgia, he suffers from what might reasonably be 
considered "severe" injury to his right foot.  Accordingly, 
an increased evaluation for the postoperative hallux valgus 
of the right great toe with metatarsalgia of the right foot 
is not warranted. The evidence is not so evenly balanced that 
there is doubt as to any material issue. 38 U.S.C.A. § 5107.










ORDER

Service connection for peripheral vascular disease (vascular 
problems) of both feet is denied.

An increased evaluation for the postoperative hallux valgus 
of the right great toe with metatarsalgia of the right foot 
is denied.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals





- 13 -



- 1 -


